962 F.2d 8
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Junius LOTT, a/k/a Robert Lott, a/k/a Robert Pugh,a/k/a Leon Collier, a/k/a John Robert Morrison,a/k/a Robert Cunningham, a/k/a MelvinWilliams, Defendant-Appellant.
No. 92-6288.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 15, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CR-84-225-Y, CA-91-1472-Y)
William Junius Lott, Appellant Pro Se.
Richard Douglas Bennett, Office of the United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
William Junius Lott appeals from the district court's orders refusing relief under 28 U.S.C. § 2255 (1988) and denying his motion to reconsider.  Our review of the record and the district court's opinions disclose no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lott, Nos.  CA-91-1472-Y, CR-84-225-Y (D. Md. Jan. 14 and Jan. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED